Case 1:03-md-01570-GBD-SN Document 6230 Filed 05/18/20 Page 1 of 2

 
 

vd
UNITED STATES DISTRICT COURF? « ‘,
SOUTHERN DISTRICT OF NEW YORK...

 

 

  

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (oRDYSN) me “IN
ECF Case a

 

 

 

 

This document relates to: : <7
Continental Casualty Company, et al. v. Al Qaeda, et al., Case No. 04-cv-05970 (GBD)GR) |

CONSENT ORDER GRANTING
SUBSTITUTION OF ATTORNEY

Notice is hereby given that, subject to approval by the Court, plaintiffs Continental
Casualty Company, Transcontinental Insurance Company, Transportation Insurance Company,
Valley Forge Insurance Company, National Fire Insurance Company of Hartford, and American
Casualty Company of Reading, Pennsylvania (collectively, Plaintiffs”), substitute Edward M.
Pinter, State Bar No. 2305597, as counsel of record in place of Robert M. Kaplan.

Contact information for new counsel is as follows:

Ford Marrin Esposito Witmeyer & Gleser, LLP

Wall Street Plaza, 16th Floor

New York, NY 10005

Telephone: 212-269-4900

Facsimile: 212-344-4294
Email: epinter@fordmarrin.com

 

 

 

 

I consent to the above substitution. /s/ /Kyle R. Hartman

AVP. & Asst. General Counsel
Date: 5/13/2020 Signature of Plaintiffs
I consent to being substituted. Robert M. Kaplan, Esq.

 

Ferber Chan Essner & Coller LLP
Date: 5/13/2020
/s/ Robert M. Kaplan
Signature of Former Attorney

 
Case 1:03-md-01570-GBD-SN Document 6230 Filed 05/18/20 Page 2 of 2

I consent to the above substitution. Edward M. Pinter, Esq.
Ford Marrin Esposito Witmeyer & Gleser, LLP

 

Date: 5/13/2020
/s/ Edward M. Pinter
Signature of New Attorney

The substitution of attorney is hereby approved and Anns,

Date: MA 6 an) LAA fy b Dads
g J

 

Judge
